Citation Nr: 0805846	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  04-05 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for otitis media status 
post perforated left ear drum.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1966.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).

This appeal follows from a December 2003 Statement of the 
Case which addressed 7 issues, including the issues listed 
above, as well as entitlement to service connection for a 
bilateral leg condition, a bilateral foot condition, coronary 
artery disease (CAD), and post-traumatic stress disorder 
(PTSD).  The veteran's Substantive Appeal was received by the 
RO on January 29, 2004 and consisted of a hearing request 
form and two written statements.

The first written statement stated that the veteran disagreed 
with the decision regarding his "ear problems."  This 
statement has, accordingly, resulted in the appeal of the 3 
issues addressed in this decision.  The second written 
statement stated explained why the veteran disagreed with the 
decision regarding his "feet and legs" issues.  He stated 
that he had previously filed for "jungle r[o]t but that was 
not the case."  The veteran stated that since filing, he had 
been told by physicians that his feet and leg disorders were 
due to his service-connected Diabetes Mellitus, type 2.  He 
then stated that a medical test showed no nerve damage.  This 
statement by the veteran clearly shows that his bilateral leg 
condition and bilateral foot condition claims were filed on 
an erroneous presumption, and that further medical testing 
had revealed that the true disorder was a nerve or sensory 
related disorder related to his service-connected Diabetes 
Mellitus, type 2.

In this regard, service-connection for peripheral neuropathy 
of the bilateral lower extremities was granted by a December 
2003 rating decision and evaluated as part of the veteran's 
Diabetes Mellitus, type 2.  Accordingly, the service 
connection benefits sought for the veteran's "feet and 
legs" issues have been granted.

The veteran's representative listed the veteran's bilateral 
foot condition in a January 2008 written brief presentation.  
As noted above, however, the veteran's bilateral foot 
condition claim has been granted in full and there is no 
longer a case in controversy.  The written brief presentation 
also listed the CAD and PTSD issues.  However, the veteran 
did not file a Substantive Appeal as to either of these 
issues.  Accordingly, these issues are not currently before 
the Board.


FINDINGS OF FACT

1.  The veteran's otitis media status post perforated left 
ear drum preexisted military service and was not aggravated 
by military service.

2.  The medical evidence of record does not show that the 
veteran's currently diagnosed bilateral hearing loss is 
related to military service.

3.  The medical evidence of record does not show that the 
veteran's currently diagnosed tinnitus is related to military 
service.


CONCLUSIONS OF LAW

1.  Otitis media status post perforated left ear drum was not 
incurred in, or aggravated by, active military service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).

2.  Bilateral hearing loss was not incurred in, or aggravated 
by, active military service, nor can it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2007).

3.  Tinnitus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication, a letter dated in February 2003 satisfied the 
duty to notify provisions.  See 38 C.F.R. § 3.159(b)(1); 
Overton v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran's service medical records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  VA examinations were provided to the veteran in 
connection with his claims.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of 


all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

When determining whether a disability or disease was incurred 
in service, or preexisted service, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304; VAOPGCPREC 3-03; 69 Fed. Reg. 25178 
(2004).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).  A preexisting disease or injury will be 
presumed to have been aggravated by service only if the 
evidence shows that the underlying disability underwent an 
increase in severity; the occurrence of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

Aggravation for purposes of entitlement to VA compensation 
benefits requires more than that a preexisting disorder 
become intermittently symptomatic during service; 


rather, there must be permanent advancement of the underlying 
pathology.  Aggravation is characterized by an increase in 
the severity of a disability during service, and a finding of 
aggravation is not appropriate in cases where the evidence 
specifically shows that the increase is due to the natural 
progress of the disease.  Furthermore, temporary or 
intermittent flare-ups of a preexisting disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); 
Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The veteran's service medical records show that on a November 
1963 enlistment report of medical history, the veteran 
reported having running ears prior to military service.  The 
November 1963 enlistment medical examination included an 
audiological examination where pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-10
-10
0
15
LEFT
-5
0
-5
15
25

An April 1964 medical report stated that the veteran 
complained of a running left ear with pain.  On physical 
examination, the veteran had a small perforation of the left 
upper ear drum.  The impression was left otitis media.  In a 
subsequent April 1964 medical report stated, the veteran 
stated that his ear felt much better.  After physical 
examination, the impression was some residual otitis media.  
The veteran's service medical records show that he was 
treated for left ear otitis on a regular basis 


in July 1964, August, 1964, December 1964, January 1965, 
February 1965, March 1965, April 1965, June 1965, July 1965, 
and August 1966.  During this time, the veteran's left ear 
symptoms regularly appeared and resolved.

In an October 1966 separation report of medical history, the 
veteran stated that he experienced a perforated ear drum on 
December 15, 1963.  The examining physician noted that the 
veteran had perforated his left ear drum following an 
infection before entry into service.  The examiner stated 
that the veteran had the left ear surgically repaired and was 
claiming that it had ruptured again.  After physical 
examination, the diagnoses were perforated left ear drum and 
otitis media.  The October 1966 separation medical 
examination report also included an audiological examination 
in which pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
X
10
LEFT
10
10
10
X
20

The veteran's service medical records show further left ear 
treatment in October and November 1966.

A further audiological examination was conducted in November 
1966 and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
15
LEFT
0
0
0
-
0

Notations added to the October 1966 separation medical 
examination report stated that the veteran was discharged on 
December 2, 1966 with a normal left ear.

Finally, a medical report dated on December 12, 1966, the 
date of the veteran's discharge, stated that the veteran's 
left tympanic membrane appeared clean with no granuloma 
tissue.  The veteran had normal hearing, bilaterally.

After separation from military service, an August 1996 
private audiological examination report stated that the 
veteran's speech discrimination scores were 100 percent, 
bilaterally.  The diagnosis was mild conductive hearing loss 
and scarred tympanic membrane.

In a July 2003 VA ear disease examination report, the veteran 
stated that he had multiple ear infections and a rupture of 
the left eardrum while in military service, with continual 
drainage from the left ear.  He reported that after 
separation from military service, he had surgery to repair 
the left eardrum.  The veteran reported that he was issued a 
hearing aid for his left ear 2 or 3 years prior to July 2003.  
He complained of occasional ringing and hearing loss in both 
ears, in the left greater than the right.  The veteran also 
reported balance problems and itching in both ears.

On physical examination of the veteran's right ear, there was 
scarring of the tympanic membrane and tympanum.  The mastoids 
were without tenderness, there was no active ear disease 
present, and there was no infection in the middle or inner 
ear.  On physical examination of the veteran's left ear, the 
tympanic membrane and tympanum were both scarred with a small 
perforation noted in the "6 o'clock position" on each.  
There was no tenderness over the mastoid, no active ear 
disease present, and no infections of the middle or inner ear 
present.  The diagnosis was hearing loss, tinnitus, and 
perforation of the left tympanic membrane.  The examiner 
opined that

it is likely that the hearing loss is 
related to chronic ear infections which 
cause scarrings of the tympanic 
membranes.  Also, the veteran was around 
a lot of acoustic trauma.  He was in the 
infantry for over a year in Vietnam.  
This could also be a contributing factor. 
. . . 

It is more likely than not that the 
[tinnitus] developed because of the 
acoustic trauma.

On August 29, 2003, two days after the veteran's follow-up VA 
audiological examination, a physician reviewed the July 2003 
VA ear disease examination report, crossed out both 
etiological paragraphs, and wrote "No - Please see audiology 
report," and "No - See audiology report," respectively.

The above referenced August 2003 VA audiological examination 
report stated that the veteran's left ear draining occurred 
prior to military service.  The report specifically noted the 
veteran's in-service left tympanic membrane perforation with 
chronic mastoiditis with cholesteatoma and his October 1966 
separation medical examination results.  The veteran 
complained of difficulty understanding the spoken voice.  He 
stated that he was a helicopter gunner during military 
service and was exposed to the noise of the guns and engines.  
The veteran stated that after separation from military 
service, "he fueled trucks with gasoline for 15 years, 
worked in a glass factory for two or three years, was a 
private investigator for three years, and worked at the 
Chrysler-Jeep factory for 17 years."  He stated that he wore 
ear protection while working at the Chrysler-Jeep factory and 
denied any recreational noise exposure after discharge from 
military service.  The veteran stated that he had not had any 
ear infections or draining from either ear since 1966.  He 
complained of ringing tinnitus in his left ear only, which 
occurred when the ear was "plugged."  The ringing occurred 
anywhere from daily to once every 2 or 3 weeks, with a 
duration of 15 minutes to 3 hours per occurrence.  The 
veteran reported that the ringing began "somewhere between 
1980 and 1985."  The examiner stated that

[i]t is my opinion that it is not likely 
that this tinnitus was the result of any 
activity during military service.  This 
conclusion is based on (a) the veteran 
stating that the tinnitus began between 
1980 and 1985, and (b) the veteran 
stating that he has had no ear infections 
or drainage since 1966.

An audiological examination was conducted and pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
30
35
LEFT
15
10
10
35
35

The average pure tone threshold was shown as 21 decibels in 
the right ear and 23 decibels in the left ear.  Using the 
Maryland CNC word list, speech recognition was 88 percent in 
the right ear and 88 percent in the left ear.  After 
diagnostic and clinical testing, the diagnosis was mild 
sensorineural hearing loss, bilaterally.  The examiner opined 
that

it is not likely that this hearing loss 
was a result of any activity during 
military service.  This conclusion is 
based on (a) the air conduction tests do 
not indicate a hearing loss from a left 
ear infection or a tympanic perforation, 
(b) by subtracting hearing loss from 
aging, the air conduction test would be 
within normal limits bilateral[ly], and 
(c) he was exposed to noise for 17 years 
at the Chrysler-Jeep factory.

Otitis Media

The medical evidence of record shows that the veteran's 
otitis media preexisted military service and was not 
aggravated by military service.  The veteran's November 1963 
enlistment medical examination showed that he had running 
ears prior to military service.  The veteran subsequently 
reported that he sustained a perforated ear drum on December 
15, 1963.  The veteran did not enter active duty service 
until December 27, 1963.  Accordingly, the presumption of 
soundness has been rebutted as the medical evidence of record 
showed on entrance that the veteran's otitis media preexisted 
military service.

Furthermore, the medical evidence of record shows that the 
veteran's otitis media was not aggravated by military 
service.  While the veteran was repeatedly treated for his 
otitis media throughout his period of active military 
service, the symptoms he complained about were temporary or 
intermittent flare-ups, and not a permanent aggravation of 
the disorder.  See Jensen, 4 Vet. App. at 306-07; Hunt, 1 
Vet. App. 292; Verdon, 8 Vet. App. at 536-7.  This is shown 
by the repeated resolution of the veteran's otitis media 
after treatment, to specifically include the medical findings 
from December 2, 1966 and December 12, 1966, which stated 
that at the time of his discharge, the veteran's left ear and 
hearing were normal.  Most significantly, the veteran stated 
in the August 2003 VA audiological examination report that he 
had not had any ear infections or draining from either ear 
since 1966.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (holding that aggravation in service may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).  Accordingly, the 
medical evidence of record shows that the veteran's 
preexisting otitis media has not been symptomatic since 
separation from military service.  As such, the Board finds 
that the veteran's preexisting otitis media was not 
permanently aggravated by military service.  

The veteran's statements alone are not sufficient to prove 
that his otitis media was incurred in or aggravated by 
military service.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As he is not a physician, 
the veteran is not competent to make a determination that his 
otitis media was incurred in or aggravated by military 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, 
there is no medical evidence of record that shows that the 
veteran's otitis media was incurred in or aggravated by 
military service.  As such, service connection for otitis 
media is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that shows that the veteran's otitis media 
was incurred in or aggravated by military service, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Bilateral Hearing Loss and Tinnitus

The medical evidence of record does not show that the 
veteran's currently diagnosed bilateral hearing loss and 
tinnitus are related to military service.  While the veteran 
had intermittent complaints of hearing loss during military 
service, these were related to his recurring otitis media.  
As stated above, the veteran's otitis media resolved at the 
time of his separation from military service and his 
bilateral hearing was found to be normal.  While the veteran 
has a current diagnosis of bilateral hearing loss and 
tinnitus, there is no medical evidence of record that these 
disorders were diagnosed prior to 1996, approximately 30 
years after separation from military service.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).

Furthermore, the medical evidence of record does not show 
that the veteran's currently diagnosed bilateral hearing loss 
and tinnitus are related to military service.  The 
audiologist who conducted the August 2003 VA audiological 
examination report stated that the veteran's tinnitus was not 
related to military service because it did not begin until 
many years after separation and the veteran reported no ear 
infections or drainage since 1966.  The audiologist also 
stated that the veteran's bilateral hearing loss was not 
related to military service because air conduction tests did 
not indicate that the veteran's hearing loss resulted from 
that source, the veteran's reported hearing loss was 
consistent with normal aging, and the veteran was exposed to 
occupational noise for 17 years after separation from 
military service.  This opinion was further substantiated by 
a second physician, who made the annotations to the July 2003 
VA ear disease examination report.

The only medical evidence of record that relates the 
veteran's currently diagnosed bilateral hearing loss and 
tinnitus to military service is the July 2003 VA ear disease 
examination report.  However, this report related the 
veteran's hearing loss to the veteran's chronic ear 
infections.  As stated above, the veteran's otitis media 


preexisted military service and was not aggravated by 
military service.  Accordingly, service connection is not 
warranted for any hearing loss found to be secondary to the 
veteran's otitis media.  Furthermore, the examiner stated 
that acoustic trauma "could also be a contributing factor" 
to the veteran's hearing loss.  The Board notes that the word 
"could" is entirely speculative and does not create an 
adequate nexus for the purposes of establishing service 
connection.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the veteran may have been having 
some symptoms of multiple sclerosis for many years prior to 
the date of diagnosis deemed speculative); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (medical evidence which merely indicated that the 
alleged disorder "may or may not" exist or "may or may 
not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship).  
Finally, while the examiner who conducted the July 2003 VA 
ear disease examination report stated that it was more likely 
than not that the veteran's tinnitus resulted from his 
in-service acoustic trauma, there is no indication in the 
July 2003 report that the examiner was aware that the 
veteran's tinnitus did not begin until approximately 15 or 20 
years after separation from military service.  As such, the 
tinnitus etiological opinion is not competent as it was made 
without knowledge of a significant aspect of the veteran's 
medical history.

The veteran's statements alone are not sufficient to prove 
that his currently diagnosed bilateral hearing loss and 
tinnitus are related to military service.  Espiritu, 2 Vet. 
App. at 495; Grottveit v. Brown, 5 Vet. App. at 93.  
Accordingly, the medical evidence of record does not show 
that the veteran's currently diagnosed bilateral hearing loss 
and tinnitus are related to military service.  As such, 
service connection for bilateral hearing loss and tinnitus is 
not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the medical evidence of 
record does not show that the veteran's 


currently diagnosed bilateral hearing loss and tinnitus are 
related to military service, the doctrine is not for 
application.  Gilbert, 1 Vet. App. 49.


ORDER

Service connection for otitis media status post perforated 
left ear drum is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


